EXHIBIT 10.86



CONNECTICUT VALLEY ELECTRIC COMPANY INC. RESTRUCTURING



PURCHASE AND SALE AGREEMENT
by and between
Public Service Company of New Hampshire
and
Central Vermont Public Service Corporation/Connecticut Valley Electric Company
Inc.

 

      This Purchase and Sale Agreement ("Agreement"), dated as of the 31st of
January, 2003, by and between Public Service Company of New Hampshire, a New
Hampshire corporation ("PSNH" or the "Buyer"), Central Vermont Public Service
Corporation, a Vermont corporation ("CVPS"), and Connecticut Valley Electric
Company Inc., a New Hampshire corporation ("CVEC") (CVPS and CVEC, where the
context permits, each individually also being a "Seller", and collectively, the
"Sellers").

                   W I T N E S S E T H :

      WHEREAS, CVEC, a wholly-owned subsidiary of CVPS, has been granted
franchises to serve certain areas in the State of New Hampshire with retail
electric service; and

      WHEREAS, CVEC and CVPS have been parties to lengthy and complex litigation
involving the State of New Hampshire concerning, among other issues, the
implementation of New Hampshire's electric restructuring act, RSA Chapter 374-F;
and

      WHEREAS, CVEC and CVPS have entered into a settlement (the "CVEC Related
Settlement") of such litigation with the Governor's Office of Energy and
Community Services, Staff of the New Hampshire Public Utilities Commission, the
Office of Consumer Advocate, the City of Claremont, New Hampshire, and New
Hampshire Legal Assistance (the "State Parties") contemporaneously with the
execution of this Agreement; and

      WHEREAS, pursuant to that settlement CVEC has agreed to transfer its
franchises and to sell substantially all of its electric utility facilities to
PSNH; and

      WHEREAS, PSNH desires to receive the CVEC franchises, to purchase assets
from CVEC, and to provide electric service, including delivery service to the
New Hampshire Electric Cooperative, Inc. ("NHEC"), in the areas presently
included in the franchises held by CVEC, all upon the terms and conditions as
set forth herein; and

      WHEREAS, PSNH desires to purchase certain assets from CVPS; and

      WHEREAS, PSNH has entered into a settlement (the "PSNH Related
Settlement") with the State Parties concerning the methodology for recovery of
the costs incurred for the transaction contemplated by this Agreement; and

      WHEREAS, the area presently served by CVEC is transmission-dependent upon
CVPS for the delivery of electric energy; and

      WHEREAS, CVPS is willing to continue the provision of transmission service
to PSNH to deliver energy to the CVPS/CVEC interface with the area presently
served by CVEC under authority of the Federal Energy Regulatory Commission (the
"FERC").

      NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants herein contained, the Parties hereto have agreed and do hereby
agree, subject to the terms and conditions set forth herein, as follows:

1.

ASSETS TO BE SOLD BY CVEC

a.

CVEC agrees to sell and transfer to PSNH and PSNH agrees to purchase and accept,
at Closing, free and clear of any liens and encumbrances, substantially all of
CVEC's electric utility facilities including lands and land rights, easements,
rights, franchises and personal property (the "Acquired Assets"), all as more
particularly described in Exhibit 1.a attached hereto. Exhibit 1.a has been
prepared based upon facilities in existence as of the date noted thereon, and at
Closing there will be an adjustment to include subsequently-acquired and exclude
subsequently-conveyed and retired property of CVEC.

b.

CVEC shall retain the property and facilities described in Exhibit 1.b. To the
extent that any property owned by CVEC is not included in either Exhibit 1.a or
Exhibit 1.b, it shall be assumed that such property is included in the Acquired
Assets to be transferred to and purchased by PSNH.

c.

CVEC shall transfer to PSNH all licenses and permits which are transferable by
assignment or otherwise (including, without limitation, upon request or
application to a governmental authority, or which will pass to PSNH as successor
in title to the assets and franchise by operation of law), including, without
limitation, those licenses and permits set forth in Exhibit 1.c.

d.

CVEC shall also transfer to PSNH, originals or copies of all documents,
correspondence, books, records, operating, safety and maintenance manuals,
inspection reports, drawings, models, engineering designs, blueprints, as-built
plans, specifications, procedures, studies, reports, quality assurance records,
purchasing records and equipment repair data, safety, maintenance or service
records relating to the acquisition, ownership, design, construction, licensing,
regulation, or operation of the Acquired Assets.

e.

CVEC shall transfer or assign to PSNH certain contracts, instruments or other
agreements as set forth in Exhibit 1.e relating to the operation and maintenance
of the CVEC electric system.

f.

CVEC shall transfer to PSNH all claims, rights or causes of action against any
third parties to the extent arising out of or relating to its right, title and
interest in and to any of the Acquired Assets or any portion thereof, whether
received as a payment or credit against future liabilities, including, without
limitation, insurance proceeds, condemnation awards and cash payments under
warranties covering the Acquired Assets to the extent such payments relate to
the Acquired Assets, except for any claim against any third party relating to
the Acquired Assets which arises prior to the Closing date. It is understood
that no claims resolved pursuant to the CVEC Related Settlement shall be deemed
to have been transferred as a result of this assignment.

g.

PSNH shall pay to CVEC for the Acquired Assets and related items described
herein the net book value of such assets, (i.e., adjusted for accrued
depreciation, as of the date of closing. The final purchase price may be audited
by the New Hampshire Public Utilities Commission (the "Commission") subsequent
to the Closing, and the Parties may participate in such audit. Payment shall be
made at Closing by wire transfer to an account designated by CVEC or CVPS, or in
such other manner acceptable to the Parties. PSNH and CVEC shall determine the
appropriate allocation of the purchase price to items, including intangibles,
listed on Exhibits 1a, 1c, and 1e.

h.

Real and personal property taxes as well as all municipal assessments related to
any of the property to be transferred at Closing will be prorated between the
Parties based upon the tax year of the municipality or taxing authority imposing
the tax or assessment.

i.

All conveyance taxes related to the transfer of property at Closing shall be
shared equally by the Parties.

j.

Good and marketable title to all Acquired Assets and other items shall be
transferred to Buyer by CVEC by warranty deed and bill of sale, free and clear
of any and all liens, security interests, and encumbrances of any kind, except
as specifically provided in Exhibit 1.j. Title insurance, if any, shall be
provided at PSNH's sole expense.

2.

ASSETS TO BE SOLD BY CVPS

a.

CVPS agrees to sell and transfer to PSNH and PSNH agrees to purchase and accept,
at Closing, certain assets owned by CVPS, all as more particularly described in
Exhibit 2.a attached hereto. Exhibit 2.a has been prepared as of the date noted
thereon, and may be revised prior to Closing.

b.

PSNH shall pay to CVPS the fair market value of each item described in Exhibit
2.a, with such fair market value to be included on Exhibit 2.a. Payment shall be
made at Closing in a manner acceptable to the Parties.

c.

Real and personal property taxes as well as all municipal assessments related to
any of the property to be transferred at Closing will be prorated between the
Parties based upon the tax year of the municipality or taxing authority imposing
the tax or assessment.

d.

All conveyance taxes related to the transfer of property at Closing shall be
shared equally by the Parties.

e.

Good and marketable title to all assets and other items shall be transferred to
Buyer by CVPS by warranty deed and bill of sale, free and clear of any and all
liens, security interests, and encumbrances of any kind except as specifically
provided in Exhibit 2.e. Title insurance, if any, shall be provided at PSNH's
sole expense.

3.

POWER PURCHASE OBLIGATIONS

a.

CVEC shall transfer to PSNH, and PSNH shall accept, all of CVEC's going-forward
responsibilities concerning purchases (mandated by Commission order, contract,
or otherwise) from the following qualifying facilities:

 

i.
ii.
iii.
iv.
v.

NH/VT Refuse Facility (Wheelabrator)
Pettyboro
Bath Electric
Celly Mills
Eastman Brook

b.

CVEC shall pay to PSNH the Net Present Value (using a discount factor of the
Prime Rate as published in the Federal Reserve Statistical Release H.15 on the
fifth (5th) business day prior to the closing date) of all remaining credits
required of CVEC under the Stipulation of Settlement with Wheelabrator Claremont
Company L.P. as filed with the New Hampshire Public Utilities Commission in its
Docket No. DE 00-110.

c.

CVEC shall assign to PSNH its rights and obligations under its wholesale
requirements contract with CVPS entitled "Rate RS-2 for Reserve System Capacity
Service by Central Vermont Public Service Corporation to Connecticut Valley
Electric Company Inc.", as filed with the FERC under CVPS Rate Schedule No. 135.
CVPS hereby consents to this assignment by CVEC to PSNH. CVPS agrees that PSNH
may terminate the RS-2 contract immediately upon acceptance of the assignment
thereof from CVEC and receipt by CVPS of the "RS-2 Stranded Cost Payment" and
the payments for "Recovery of CVEC's Restructuring Costs, Regulatory Assets,
Certain Litigation Costs and Other Outstanding Balances" as quantified in the
Related Settlement between CVEC/CVPS and the State Parties. The Parties agree
that any such termination payment shall be subject to adjustment and
reconciliation pursuant to the provisions set forth in the Related Settlement
between CVEC/CVPS and the State Parties. The Parties recognize and agree that
the mechanics of this subsection c are subject to modification by mutual consent
of the Parties (not to be unreasonably withheld) in order to effectuate
beneficial tax treatment of the transactions described herein, provided that no
such modification shall adversely affect New Hampshire customers.

d.

CVPS shall retain the obligation to purchase the output of the following
facilities located in New Hampshire pursuant to the terms and conditions of
their respective existing contracts:

 

i.
ii.
iii.
iv.

Lafayette Street Hydro
Lower Valley
Sweetwater Hydro
Woodsville Hydro

4.

DELIVERY POINTS AND TRANSMISSION SERVICE

a.

As long as PSNH shall require such transmission service, CVPS or its successors
or assigns will provide transmission service to PSNH pursuant to the terms and
conditions of this paragraph 4.

b.

On and after closing of the transaction, PSNH will be responsible for all costs
incurred by the transmission providers for the transmission of power to PSNH to
serve the former CVEC load through rates approved by the applicable regulatory
agency, as follows:

 

i.

PSNH will pay for NEPOOL Regional Network Service (RNS), either by way of the
VELCO Open Access Tariff or the NU Open Access Tariff according to the terms of
the NEPOOL Open Access Tariff. (Delivery Service A in Exhibit 4.c)

 

ii.

PSNH will directly take Local Network Service (LNS) by way of the VELCO Open
Access Tariff. (Delivery Service B in Exhibit 4.c)

 

iii.

PSNH will take Network Service by way of the CVPS Open Access Transmission
Tariff for transmission service (Delivery Service C in Exhibit 4.c) and will
take distribution service for an allocated portion of specific distribution
facilities by way of the CVPS Open Access Transmission Tariff. (Delivery Service
D in Exhibit 4.c)

 

iv.

PSNH shall be responsible for provision of delivery service and billing to NHEC
for use of the PSNH system. CVPS shall be responsible for provision of delivery
service and billing to NHEC for use of the CVPS system.

 

v.

Woodsville Fire District Water and Light Department (Woodsville) will continue
to be served by CVPS/CVEC including service over the present CVEC transmission
line which will not be sold to PSNH.

c.

The points of delivery shall be as detailed in Exhibit 4.c attached hereto.

d.

CVPS and PSNH establish the following clearly defined demarcations of ownership
at each delivery point. It is agreed that the 12.5 kV delivery point demarcation
(see Exhibit 4.c) is at the first pole located in-New Hampshire (east side of
Connecticut River). In addition, 46 kV delivery points (Interconnection Points 8
through 13 in Exhibit 4.c) are at each radial 46 kV tap on the CVPS 46 kV
facilities from Charlestown, New Hampshire to Windsor and Ascutney, Vermont. The
Lafayette Street 46kV delivery point (Interconnection Point 7 in Exhibit 4.c)
shall be on the load side of switch 406 and 389, subject to site review.

e.

CVPS shall have the right to revise the transmission service and the terms and
conditions thereof from time to time in accordance with applicable law and PSNH
shall have the right to seek remedies or modification under such applicable law.

f.

Termination by PSNH of delivery at any delivery point described in Exhibit 4.c,
will be subject to the following provision to be included as Paragraph 5 in the
Service Agreement For Network Integration Transmission Service: "This Service
Agreement shall become effective on January 1, 2004 and shall continue in effect
thereafter until terminated with one year's written notice by either party;
provided that, unless this service agreement is superseded by another service
agreement providing for the Transmission Customer to take and pay for
transmission service over the facilities specified in this paragraph, the
Transmission Customer shall pay to the Transmission Provider, within thirty (30)
days of the rendering of the bill, (a) the net book value as of the termination
date of (i) the transmission and distribution facilities of the Transmission
Provider designated in Specification No. 2 to this Service Agreement that are no
longer used and useful for the provision of electric utility service, and (ii)
the specific meter and meter-related plant that are the basis for the Delivery
Point Cost charged by the Transmission Provider to the Transmission Customer as
provided under Attachment H-3 to the Tariff and that are no longer used and
useful for the provision of electric utility service; and (b) the actual cost of
dismantling and removing the facilities and plant listed in (a). The bill shall
include the cost of dismantling and removing all meter and meter-related plant."
Specification No. 2 will be drafted by CVPS and provided to PSNH no less than
one-hundred and twenty (120) days before the Effective Date of the Service
Agreement and PSNH does not waive any rights to comment on Specification No. 2
or contest the inclusion of any transmission or distribution facilities in the
document.

g.

PSNH and CVPS shall cooperate in establishing metering at each interconnection
point sufficient to allow accurate billing of transmission services listed in
section 3(a) and 3(b) above and to accurately report hourly load information to
VELCO and the Independent System Operator New England, or successor
organizations, as required for regional energy markets. Other than as provided
in Exhibit 4.g., CVPS will own and maintain all delivery point metering
providing service to the PSNH delivery points listed in Exhibit 4.c. PSNH will
own and maintain all delivery point metering providing service to the four NHEC
delivery points. CVPS and PSNH will share, at no cost charged to each other,
access to meter information as required by each company.

h.

PSNH shall continue to deliver power to CVPS from the following IPP's denoted
below at no charge to CVPS through the remaining terms of CVPS's current power
purchase obligations: Lafayette Street Hydro, Lower Valley, Sweetwater Hydro,
and Woodsville Hydro.

i.

As part of the Standard Network Operating Agreement under CVPS' Open Access
Transmission Tariff, the Parties will negotiate and include provisions relating
to land rights, joint use of facilities, meter and plant relocations and
additions, easements and licenses as may be necessary to effectuate the
transactions herein. Pursuant to paragraph 2, above, PSNH shall be responsible
to pay CVPS the fair market value of any land rights, easements and licenses and
the actual incremental make-ready/relocation costs for meters and plant
relocations and additions.

5.

CUSTOMER TRANSITION

a.

At least 60 days prior to closing, CVEC will provide to PSNH sufficient data for
PSNH to prepare its systems to receive CVEC customers including but not limited
to service addresses, meter information, meter reading routes, circuit
information, etc. The data to be transferred will be mutually agreed upon
between CVEC and PSNH and described prior to closing in Exhibit 5.a. Such data
will be transferred in a format and manner also to be described prior to closing
in Exhibit 5.a.

b.

On the closing date, CVEC will prepare a computer file in the format described
in Exhibit 5.a that contains the specific customer data on all parties who are
active CVEC customers. If a customer is enrolled in a CVEC program where PSNH
offers an equivalent program, the file will contain sufficient information to
allow PSNH to enroll the customer in the PSNH program on initiation of their
PSNH account. Examples would be PSNH's Level Payment Program, the statewide
Electric Assistance Program, LIHEAP, etc.

c.

The CVEC customer meters will be read by PSNH (with assistance from CVPS if so
requested) using CVPS-supplied hand-held meter reading recording devices on
their regularly scheduled cycle meter read date after closing. Such hand-held
meter reading recording devices shall be supplied by CVPS for such purpose at no
charge to PSNH, and shall be returned, in good working condition, to CVPS as
soon as commercially reasonable following use as contemplated herein. CVEC will
prorate the difference between the meter reading obtained after the closing and
the customer's prior meter reading based solely on the number of days during the
reading period that occurred before and after the closing date. CVEC will on a
daily basis transfer to PSNH in a format and method to be mutually agreed upon,
the prorated meter reading which CVEC calculated attributable to the closing
date and the reading obtained on the cycle read date. For customers with demand
billing, CVEC and PSNH agree to use best efforts to obtain actual meter readings
as of the day of closing. At least the 100 largest demand customers will be read
on the closing date. For CVEC accounts that have interval metering, CVEC will
transfer the detailed 15 minute interval data recorded on or after the closing
date to PSNH for use in preparing the PSNH billing for the period after the
closing date. CVEC will use the prorated meter reading difference attributable
to the period prior to the closing to prepare a final bill for the customer.
CVEC will use its normal final billing protocols to prepare the final bill
including the crediting of deposits and accrued interest to the customer's
accounts. PSNH will use the closing date and cycle read date readings to
generate billings to the customers for such initial bill period.

d.

CVEC will continue to own all active and inactive accounts receivable generated
prior to the closing and pursue collection of such receivables in the normal
course for "final billed" customers. Any deposits and interest remaining after
successful collection of any outstanding accounts receivable will be refunded
under current NHPUC regulations.

e.

CVPS, or its appropriate affiliate, will retain the water heater rental program
currently available to CVEC customers through CVPS's unregulated subsidiary
SmartEnergy Services and will generate its own billings for that program After
the closing date.

f.

On the closing date, CVEC will also transfer to PSNH all service orders,
requests for line work, and meter-related service requests with effective dates
after the closing date in a format and manner to be mutually agreed upon and
described prior to closing in Exhibit 5.f. The Parties shall cooperate in
advance of closing to provide this information in a manner and on a schedule
that will permit the uninterrupted provision of service to customers immediately
following the closing date. CVEC will continue to pursue the finalization of
service orders commenced prior to the closing date and send the results to PSNH
in the format and method to be described in Exhibit 5.f as they are finalized by
CVEC.

g.

CVPS will cooperate with PSNH to provide metering equipment and spares at fair
market value following closing as requested by PSNH.

6.

EMPLOYEE PROTECTIONS

a.

PSNH will offer qualified CVPS employees who are working in the CVEC franchise
area at the time of closing similar positions with PSNH, which positions, if
represented, will be covered under the terms and conditions of the collective
bargaining agreement then in effect between PSNH and IBEW Local 1837. Such
employees are designated on Exhibit 6.a attached hereto. (Exhibit 6.a may be
completed at a reasonable time prior to the closing). Such designated employees
who are not represented by a union Will be offered similar positions with PSNH.
These Designated employees (both represented and non-represented) Will be
eligible to participate in the same employee Benefits (health, life insurance,
disability, 401(k), vacation, holiday, pension and post-retirement health and
life insurance, etc.) that are made available to, and under the same terms and
conditions as, PSNH employees generally. Specific details relating to the
merging, bridging and/or offsetting of benefits and service will be provided
once all of the benefit plan and other related information specified in the data
requests have been received and fully reviewed.

b.

To the extent permitted by applicable law, CVPS shall provide to PSNH all
employee records pertaining to its employees who are offered positions with PSNH
pursuant to this paragraph.

7.

INDEMNIFICATION AND HOLD HARMLESS

a.

PSNH shall not be liable for injury or damages to person (including death) or
property or any claims, demands, causes of action and contentions whatsoever,
including those which the New Hampshire Department of Environmental Services
("NHDES"), the United States Environmental Protection Agency ("USEPA"), any
other governmental entity or potentially responsible party ("PRP") or other
person has or might have against PSNH, its respective successors, affiliates,
parents, subsidiaries, and assigns (collectively, the "PSNH Entities"), on
account of, with respect to, or in any way connected with or arising solely out
of from or in connection with CVEC's, CVPS's, their agents', employees',
customers', subcontractors' or invitees' use or ownership of the Property prior
to Closing or otherwise occurring within the Property prior to Closing,
including, without limitation, study costs, remediation costs, response costs,
governmental oversight costs, contribution costs, costs of operation and
maintenance of any remedy, damages, or attorneys' fees taken at or in respect of
the Property under applicable Federal or State statutory or common law
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. 9601 et seq.
("CERCLA" or "Superfund"), the New Hampshire Hazardous Waste Clean-Up Fund, RSA
Chapter 147-B (the "NH Hazardous Waste Act"), as amended, or any successor
statutes thereto (together, the "Pre-Closing Covered Claims"). To the maximum
extent this agreement may be made effective according to law, CVPS agrees to
defend, indemnify and save harmless the PSNH Entities from and against the
Pre-Closing Covered Claims.

b.

In like manner neither CVEC nor CVPS shall be liable for injury or damages to
person (including death) or property or any claims, demands, causes of action
and contentions whatsoever, including those which the NHDES, the USEPA, any
other governmental entity or PRP or other person has or might have against CVEC,
CVPS, their respective successors, affiliates, parents, subsidiaries, and
assigns (collectively, the "CVPS Entities"), on account of, with respect to, or
in any way connected with or arising solely out of from or in connection with
PSNH's, its agents', employees', customers', subcontractors' or invitees' use or
ownership of the Property following Closing or otherwise occurring within the
Property following Closing, including study costs, remediation costs, response
costs, governmental oversight costs, contribution costs, costs of operation and
maintenance of any remedy, damages, or attorneys' fees taken at or in respect of
the Property under applicable Federal or State statutory or common law
including, without limitation, CERCLA, the NH Hazardous Waste Act, as amended,
or any successor statutes thereto (together, the "Post-Closing Covered Claims").
To the maximum extent this agreement may be made effective according to law,
PSNH agrees to defend, indemnify and save harmless the CVPS Entities from and
against the Post-Closing Covered Claims.

c.

The Parties believe they are not required to comply with any bulk sales law of
the State of New Hampshire. In lieu of such compliance, CVPS agrees to indemnify
and hold PSNH harmless from and against all claims of every description which
the creditors of CVEC may assert against any of the assets to be conveyed
hereunder.

8.

CONDITIONS TO PSNH'S OBLIGATION TO CLOSE


The obligations of PSNH hereunder shall be subject to the fulfillment on or
prior to Closing of each of the following conditions:



a.

Compliance with Agreement

: All the terms, covenants and conditions of this Agreement to be complied with
and performed by CVEC and CVPS, as appropriate, on or before Closing shall have
been complied with and performed.



b.

Opinion of counsel

: PSNH shall have received a favorable opinion dated the date of Closing from
New Hampshire counsel for CVEC and CVPS (for issues pertaining to New Hampshire
law) and from in-house counsel to CVEC and CVPS, in form and substance
satisfactory to PSNH, addressed to PSNH and covering the matters set forth in
Exhibit 8.b hereto.



c.

Title Commitment

: PSNH shall have received, at its sole expense, a title report and commitment
issued by a reputable title insurance company licensed to do business in the
State of New Hampshire and acceptable to PSNH, committing to the issuance to
PSNH at time of closing of a current standard form American Land Title
Association (ALTA) owner's title insurance policy, with coverage in the amount
of the purchase price or such other amount as shall be satisfactory to PSNH,
insuring good and marketable title in and to the Acquired Assets and to any
assets owned by CVPS, consisting of the real property and real property rights
and interests, together with the improvements thereon, to be transferred to PSNH
at closing, free and clear of any and all liens and encumbrances, and subject
only to such real property taxes for the current tax year as are a lien but are
not yet due and payable, to the standard printed exceptions contained in the
ALTA form owner's title policy, and to no other material exceptions other than
those as PSNH shall have expressly approved in writing prior to closing.



d.

No action or other proceeding

: No action or other proceeding before any court or any governmental agency or
body shall have been be pending in which the validity or legality of this
Agreement (in either case, in whole or in part), or the consummation of the
transactions contemplated hereby is questioned or to obtain damages in
connection with the Agreement or the consummation of the transactions
contemplated hereby, and no investigation shall be pending by a person, legal
entity or agency having legal standing to petition any court to restrain or
prohibit consummation of the transactions, or any of them, contemplated herein.



e.

Representations of CVPS and CVEC

: The representations of CVPS and CVEC in this Agreement shall be true and
correct in all material respects on and as of the date of Closing with the same
effect as though all such representations had been made on and as of such date;
each and all of the agreements by CVPS and CVEC to be performed at or before
Closing pursuant to the terms hereof shall have been duly performed; CVPS and
CVEC shall have delivered to PSNH a certificate dated the date of Closing
stating that all representations of CVPS and CVEC contained in this Agreement
are true in all material respects; and PSNH shall have received all of the
documents and executed agreements to be delivered to it hereunder.



f.

Approvals

: This transaction is conditioned upon receipt of necessary regulatory
approvals. Such approvals must be final and unconditional or with conditions
acceptable to PSNH in its sole discretion, and must include, without limitation,
approval of recovery of the costs of this transaction and payment of the amounts
contemplated herein to CVPS by PSNH, as more fully set forth in the "PSNH
Related Settlement." Regulatory agencies from which approvals are required
include, but are not limited to, the New Hampshire Public Utilities Commission
and the Federal Energy Regulatory Commission.



g.

Lender consents

: This transaction is conditioned upon receipt by PSNH of necessary lender
consents under credit agreements granted to PSNH or Northeast Utilities.



9.

CONDITIONS TO CVPS'S AND CVEC'S OBLIGATIONS TO CLOSE


The obligations of CVPS and CVEC hereunder shall be subject to the fulfillment
on or prior to Closing of each of the following conditions:



a.

Compliance with Agreement

: All the terms, covenants and conditions of this Agreement to be complied with
and performed by PSNH, on or before Closing shall have been complied with and
performed.



b.

Opinion of counsel

: CVPS shall have received a favorable opinion dated the date of Closing from
New Hampshire counsel for PSNH, in form and substance satisfactory to CVPS,
addressed to CVPS and covering the matters set forth in Exhibit 9.b hereto.



c.

No action or other proceeding

: No action or other proceeding before any court or any governmental agency or
body shall be pending in which the validity or legality of this Agreement (in
either case, in whole or in part), or the consummation of the transactions
contemplated hereby is questioned or to obtain damages in connection with the
Agreement or the consummation of the transactions contemplated hereby, and no
investigation shall be pending by a person, legal entity or agency having legal
standing to petition any court to restrain or prohibit consummation of the
transactions, or any of them, contemplated herein.



d.

Representations of PSNH

: The representations of PSNH in this Agreement shall be true and correct in all
material respects on and as of the date of Closing with the same effect as
though all such representations had been made on and as of such date; each and
all of the agreements by PSNH to be performed at or before Closing pursuant to
the terms hereof shall have been duly performed; PSNH shall have delivered to
CVPS a certificate dated the date of Closing stating that all representations of
PSNH contained in this Agreement are true in all material respects; and CVPS
shall have received all of the documents and executed agreements to be delivered
to it hereunder.



e.

Approvals

: This transaction is conditioned upon receipt of necessary regulatory
approvals. Such approvals must be final and unconditional or with conditions
acceptable to CVPS and CVEC in their sole discretion, and must include, without
limitation, approval of the matters set forth in the CVEC Related Settlement".
Regulatory agencies from which approvals are required include, but are not
limited to the New Hampshire Public Utilities Commission and the Federal Energy
Regulatory Commission.



f.

Lender consents

: This transaction is conditioned upon receipt by CVEC and CVPS of necessary
lender consents under credit agreements.



g.

CVPS shall have received the "RS-2 Stranded Cost Payment" and "Restructuring
Costs, Regulatory Assets, Certain Litigation Costs and Other Outstanding
Balances" payment as defined in the CVPS/CVEC "Related Settlement."

10.

THE PRESERVATION OF BUSINESS


CVEC's business shall continue to operate in accordance with customary utility
practice through the date of closing, including the preservation of franchises,
licenses, propertyrights, insurance, etc.



11.

ACCESS TO PROPERTY


CVPS and CVEC shall cooperate with PSNH through the date of closing to allow
PSNH to have access at mutually agreeable and reasonable times during normal
business hours to CVEC facilities, books and records to make such due diligence
investigations as PSNH deems necessary. PSNH will perform any such
investigations, and shall keep information received during such investigations
confidential to the extent set forth in the confidentiality agreement that is a
part of this transaction



12.

POST CLOSING


The Parties agree to cooperate with each other post-closing to provide
assistance concerning the provision of electric service to CVEC's customers and
evidence and testimony as necessary before regulatory, administrative and
judicial bodies as may reasonably be necessary and requested by PSNH for a
period of two (2) years from date of closing. PSNH shall be responsible for
reimbursing CVPS for all costs, including reasonable legal fees, associated with
these matters.



13.

CHOICE OF LAW


New Hampshire law shall govern this transaction.



14.

TERMINATION


Termination shall be in accordance with the provisions of the Related
Settlements. In the event that all the regulatory approvals and lender consents
are not obtained by June 30, 2004, this Agreement and the transaction
contemplated herein shall terminate.



15.

BREACH


Damages for claims of breach of contract shall be limited to direct costs
related to the breach and shall not include consequential damages.



16.

DISPUTE RESOLUTION


In the event that it becomes necessary, the Parties agree to pursue resolution
first through mediation and share the cost of a mutually acceptable mediator. If
the Parties are unable to resolve the issues through mediation within a
reasonable period of time, the Parties will jointly select an arbitrator or
panel of arbitrators to resolve the matter through binding arbitration and shall
share the cost of such mutually acceptable arbitrator(s). Each party shall bear
its own direct costs of such dispute resolution, including, without limitation,
attorneys' fees and costs.



17.

CLOSING

a.

Closing shall take place at a mutually acceptable time and place as necessary to
ensure an effective date of the transaction of January 1, 2004, or such other
date as adjusted by mechanisms agreed to by the Parties hereto and the State
Parties in the other Related Settlements.

b.

At closing, CVPS shall present PSNH with all bills of sale, assignments, deeds,
certificates of title for vehicles, customer lists, service records, maps,
diagrams, equipment records, inventory accounts, etc., in its or CVEC's
possession required by this Agreement or otherwise reasonably necessary for the
operation and maintenance of the CVEC system by PSNH or for the billing and
management of CVEC's customer accounts by PSNH.

c.

At closing, CVEC and CVPS shall provide an affidavit regarding the Foreign
Investment in Real Property Tax Act of 1980 ("FIRPTA") in the form attached as
Exhibit 17.c, together with such additional affidavits and documents in form
satisfactory to PSNH's title insurer as shall be reasonably required to convey
good and marketable title free and clear of liens and encumbrances.

d.

At closing, the Parties shall provide each other with certificates of good
standing issued on or near the date of Closing by the appropriate Secretary of
State.

e.

At closing, CVEC and CVPS shall each deliver to PSNH (1) warranty deeds in
recordable form conveying to PSNH good and marketable title to the Acquired
Assets and to any assets owned by CVPS being transferred to PSNH, consisting of
the real property and real property rights and interest, together with the
improvements thereon, free and clear of all liens and encumbrances except as
provided herein, (2) bills of sale conveying, transferring and selling to PSNH
all right, title and interest of CVEC and CVPS in and to all of the Acquired
Assets and any assets owned by CVPS being transferred to PSNH, consisting of the
facilities, equipment and all other personal property, which bills of sale shall
contain a warranty that such property is free and clear of all liens and
encumbrances except as provided herein, and (3) such other assignments,
conveyances and transfer instruments, in form and substance acceptable to PSNH,
as shall be reasonably required or necessary to effectuate the lawful transfer
to PSNH of the assets of CVEC and CVPS covered by this Agreement.

18.

REPRESENTATIONS AND WARRANTIES

a.

CVEC and CVPS hereby represent and warrant to PSNH:

 

i.

Each Seller is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has all requisite corporate power
and authority to own, lease, and operate its properties and to carry on its
business as it is now being conducted. CVPS is qualified to do business in New
Hampshire.

 

ii.

Each Seller has the full power and authority to execute and deliver this
Agreement and the Related Settlements with the State Parties and, subject to
receipt of required regulatory approvals, to perform its obligations hereunder
and thereunder. All necessary actions or proceedings to be taken by or on the
part of each Seller to authorize and permit the due execution and valid delivery
by such Seller of this Agreement and the Related Settlement and the instruments
required to be duly executed and validly delivered by such Seller pursuant
hereto and thereto, the performance by such Seller of its obligations hereunder
and thereunder, and the consummation by such Seller of the transactions
contemplated herein and therein, have been duly and properly taken. This
Agreement has been duly executed and validly delivered by each Seller, and
assuming due execution and delivery by PSNH and receipt of all regulatory
approvals, constitutes the valid and legally binding obligation of such Seller,
enforceable in accordance with its terms and conditions, subject to applicable
bankruptcy, insolvency, moratorium and other Laws affecting the rights of
creditors generally and the application of general principles of equity
(regardless of whether such enforceability is sought in equity or at law). The
Sellers acknowledge the receipt and sufficiency of consideration with respect to
this Agreement and the Related Settlement.

 

iii

Subject to each Seller obtaining the required regulatory approvals, neither the
execution and delivery by such Seller of this Agreement or the Related
Settlement, nor the consummation of the transactions contemplated hereby and
thereby will (i) violate any law to which such Seller or any of its property is
subject or any provision of the charter or by-laws of such Seller, or (ii)
conflict with, result in a breach or forfeiture of, constitute a default under,
result in the acceleration of, create in any person the right to accelerate,
terminate, modify, revoke, suspend or cancel, or require any notice under any
agreement, contract, lease, permit, license, instrument, or other arrangement to
which such Seller is bound or to which any of its assets is subject (or result
in the imposition of any Lien upon any of the Acquired Assets).

 

iv.

Except for required regulatory approvals, no declaration, filing or registration
with, or notice to, or authorization, consent or approval of any governmental
authority is necessary for the execution and delivery of this Agreement or the
Related Settlement by such Seller, or the consummation of the transactions
contemplated hereby or thereby.

 

v.

Each Seller represents and warrants that it holds good and marketable title to
the Acquired Assets and to any assets owned by CVPS being transferred to PSNH,
respectively.

 

vi.

The Sellers have not received any written notice from any Governmental Authority
that such Seller is not in compliance with all laws applicable to the Acquired
Assets and such Seller is not in violation of such Laws.

 

vii.

The Sellers warrant and represent that all Permits which are required in
connection with the business of owning and/or operating the Acquired Assets have
been obtained, and (A) all of such Permits are in full force and effect and no
proceedings for the suspension or cancellation of any of them is pending or
threatened; (B) no notice of violation of any of such Permits has been received;
and (C) all Permits are being complied with.

 

viii.

All tax returns of such Seller required to be filed regarding the ownership or
operation of the Acquired Assets have been filed, and all taxes due as indicated
thereon have been paid, except where such taxes are being contested in good
faith by appropriate proceedings. There is no unpaid tax on such Seller's
ownership, operation or use of the Acquired Assets for which the Buyer could
reasonably be expected to become liable.

 

ix.

Except as disclosed in Exhibit 18.a, there does not exist any violation of any
environmental laws applicable to the Acquired Assets. Except as disclosed in
Exhibit 18.a, there are no underground storage tanks, active or abandoned or
polychlorinated-biphenyl containing equipment located on any of the properties
to be transferred as part of the Acquired Assets. All environmental audits or
assessments regarding the Acquired Assets conducted on or after January 1, 1996
by, or on behalf of, or which are in the possession of such Seller or its
Affiliates, have been made available to the Buyer prior to execution of this
Agreement and all environmental audits or assessments regarding the Site
conducted prior to such date by, on behalf of, or which are in the possession of
such Seller or its Affiliates have also been made available to the Buyer prior
to execution of this Agreement.

 

x.

During the period between the execution of this agreement and Closing, the
Acquired Assets shall be operated and maintained in accordance with customary
utility practice, including the preservation of franchises, licenses, property
rights, insurance, etc.

b.

PSNH hereby represents to the Sellers:

 

i.

It is duly organized, validly existing and in good standing under the laws of
New Hampshire and has all requisite corporate power and authority to own, lease,
and operate its properties and to carry on its business as it is now being
conducted.

 

ii.

It has the full power and authority to execute and deliver this Agreement and
the Related Settlement with the State Parties and, subject to receipt of
required regulatory approvals and lender consents, to perform its obligations
hereunder and thereunder. All necessary actions or proceedings to be taken by or
on the part of PSNH to authorize and permit the due execution and valid delivery
by it of this Agreement and the Related Settlement and any instruments required
to be duly executed and validly delivered by PSNH pursuant hereto and thereto,
the performance by PSNH of its obligations hereunder and thereunder, and the
consummation by PSNH of the transactions contemplated herein and therein, have
been duly and properly taken. This Agreement has been duly executed and validly
delivered by PSNH, and assuming due execution and delivery by the Sellers and
receipt of all regulatory approvals and lender consents, constitutes the valid
and legally binding obligation of PSNH, enforceable in accordance with its terms
and conditions, subject to applicable bankruptcy, insolvency, moratorium and
other Laws affecting the rights of creditors generally and the application of
general principles of equity (regardless of whether such enforceability is
sought in equity or at law). PSNH acknowledges the receipt and sufficiency of
consideration with respect to this Agreement and the Related Settlement.

 

iii.

Subject to PSNH obtaining the required regulatory approvals and lender consents,
neither the execution and delivery by PSNH of this Agreement or the Related
Settlement, nor the consummation of the transactions contemplated hereby and
thereby will (i) violate any law to which PSNH or any of its property is subject
or any provision of the charter or by-laws of PSNH, or (ii) conflict with,
result in a breach or forfeiture of, constitute a default under, result in the
acceleration of, create in any person the right to accelerate, terminate,
modify, revoke, suspend or cancel, or require any notice under any agreement,
contract, lease, permit, license, instrument, or other arrangement to which PSNH
is bound.

 

iv.

Except for required regulatory approvals, no declaration, filing or registration
with, or notice to, or authorization, consent or approval of any governmental
authority is necessary for the execution and delivery of this Agreement or the
Related Settlement by PSNH, or the consummation of the transactions contemplated
hereby or thereby.

c.

The Parties mutually agree:

 

i.

to cooperate and use all commercially reasonable efforts with respect to their
respective obligations to (A) promptly prepare and file all necessary
documentation, (B) effect all necessary applications, notices, petitions and
filings and execute all agreements and documents, (C) obtain the transfer,
issuance or reissuance to the Buyer of all necessary Permits, (D) facilitate the
substitution of the Buyer for the Sellers where appropriate on pending Permits
and (E) obtain all necessary consents, waivers, approvals and authorizations of
all other parties necessary or advisable to consummate the transactions
contemplated by this Agreement or any of the Related Settlements (including,
without limitation, required regulatory approvals and lender consents) or
approvals required by the terms of any note, bond, mortgage, indenture, deed of
trust, license, franchise, Permit, concession, contract, lease, warranty or
other instrument to which Sellers or Buyer is a party or by which any of them is
bound. Without limiting the generality of the foregoing, each of the Sellers and
the Buyer shall, as promptly as practicable after the execution of this
Agreement and in any event by no later than forty-five (45) days after such
date, make the necessary filings and pursue receipt of the required regulatory
approvals and lender consents.

 

ii.

The Buyer and the Sellers each shall have the right to review and comment in
advance on all filings relating to the transactions contemplated by this
Agreement or any of the Related Settlements made by any Party in connection with
the transactions contemplated hereby or thereby. The Parties shall in good faith
consider such comments before making any such filings.

 

iii.

To cooperate to facilitate the orderly transition of the franchised electric
business of CVEC to PSNH in a manner that ensures the continued provision of
public utility service in accordance with RSA 374:1. During the period between
the execution of this Agreement and Closing, the Sellers shall assist the Buyer
with its efforts to plan for and implement the transition of ownership and
operation of the Acquired Assets from the Sellers to the Buyer. After the
Closing date, PSNH shall have reasonable access to the employees of the CVPS,
for purposes of consultation or otherwise, to the extent that such access may
reasonably be required in connection with matters relating to the operations of
the Acquired Assets.

19.

NOTICES


Any notices or communication required or performed hereunder shall be
sufficiently given if sent to:



a.

TO PSNH:

Robert A. Bersak
Assistant Secretary & Assistant General Counsel
Public Service Company of New Hampshire
780 N. Commercial Street
P. O. Box 330
Manchester, New Hampshire 03105-0330

b.

To CVPS/CVEC:

Joseph M. Kraus
Senior Vice President Customer Services, Secretary, and General Counsel
Central Vermont Public Service Corporation
77 Grove Street
Rutland, Vermont 05701

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

PUBLIC SERVICE COMPANY
OF NEW HAMPSHIRE

 

CENTRAL VERMONT PUBLIC
SERVICE CORPORATION

By its Assistant Secretary and Assistant
General Counsel

 

By its Senior Vice President Customer
Services, Secretary, and General Counsel

     

 /s/ Robert A. Bersak                                   


Robert A. Bersak  

 /s/ Joseph M. Kraus                                


Joseph M. Kraus

 

       

CONNECTICUT VALLEY ELECTRIC
COMPANY INC.

   

By its Senior Vice President Customer
Services, Secretary, and General Counsel

         

 /s/ Joseph M. Kraus                                


Joseph M. Kraus

 

Exhibit 1.a

DETAILED LISTING OF ASSETS TO BE SOLD BY CVEC

 

Exhibit 1.b

LISTING OF PROPERTY TO BE RETAINED BY CVEC

 

Exhibit 1.c

PERMITS TO BE TRANSFERRED

 

Exhibit 1.e

CONTRACTS TO BE TRANSFERRED TO PSNH BY CVEC

 

Exhibit 1.j

PERMITTED ENCUMBRANCES ON CVEC PROPERTY

 

Exhibit 2.a

DETAILED LISTING OF ASSETS TO BE SOLD BY CVPS

 

Exhibit 2.e

PERMITTED ENCUMBRANCES ON CVPS PROPERTY

 

Exhibit 4.c

TRANSMISSION SERVICE SPECIFICATIONS



INTER-
CONNECT
POINT

VERMONT
SOURCE

NEW
HAMPSHIRE
DELIVERY
POINT

VOLTAGE
(kV)

NHEC
CONNECTION

GEN.
(see below)

DELIVERY
SERVICES

1

Ely

Orford

12.5

   

A, B, C, D

2

Bradford

Piermont

12.5

 

*

A, B, C, D

3

Wells
River

Bath

12.5

   

A, B, C, D

4

Newbury

Haverhill

12.5

X

**

A, B, C, D

5

Thetford

Lyme

12.5

X

 

A, B, C, D

6

Windsor

Cornish

12.5

X

 

A, B, C, D

7

Ascutney

Lafayette St.

46

 

***

A, B, C

8

Ascutney

Maple Ave.

46

   

A, B, C

9

Ascutney
(Inactive)

Claremont
Foundry (Joy)

46

   

A, B, C

10

Ascutney

River Rd.
(Temple
Eastex)

46

X

 

A, B, C

11

Ascutney

Coy
(Sweetwater
Hydro)

46

 

****

A, B, C

12

Ascutney

Grissom
River
(Sullivan)

46

   

A, B, C

13

Ascutney

Wheelabrator
(NH/VT
Solid Waste)

46

 

*****

A, B, C

Generators


* Celly Mills, Eastman Brook
** Bath Electric, Pettyboro,
Woodsville Hydro
*** Lafayette St. Hydro (Lower
Village Hydro), Lower Valley
**** Sweetwater Hydro
***** Wheelabrator (NH/VT Solid
Waste)

Delivery Services Required


A.  VELCO as agent for ISO-NE RNS service (69
      kV, 115 kV, 230 kV, and 345 kV facilities)



B.  VELCO LNS service (mostly 115 kV).
C.  CVPS Network Service (34.5 kV, 46 kV, 69
      kV, and 115 kV). Includes certain allocated
      charges from National Grid for network
      service.
D.  CVPS distribution delivery facility charge
      (local distribution 12.5 kV).

 

Exhibit 4.g

Ownership of Metering Facilities

 

Exhibit 4.i

FACILITIES OPERATING AGREEMENT

 

Exhibit 5.a

CUSTOMER DATA TRANSFER SPECIFICATIONS

 

Exhibit 5.f

SERVICE ORDER TRANSFER SPECIFICATIONS

 

Exhibit 6.a

DESIGNATED EMPLOYEES

 

Exhibit 8.b

OPINION OF COUNSEL TO PSNH

 

Exhibit 9.b

OPINION OF COUNSEL TO CVPS

 

Exhibit 17.c



FORM OF FIRPTA AFFIDAVIT

 

      Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding tax is not required upon the
disposition of U.S. real property interest by [___NAME OF SELLER____], a
[_______________] corporation (the "Company"), the undersigned hereby certifies
the following on behalf of the Company:

      1.  The Company is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and the Income Tax Regulations);

      2.  The Company's U.S. employer identification number is
[__________________];

      3.  The Company's office address is [_____________________];

      The Company understands that this certification may be disclosed to the
Internal Revenue Service by a transferee and that any false statement contained
herein could be punished by fine, imprisonment or both.

      Under penalties of perjury, I declare that I have examined this
certificate and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of the Company.

 

 

 

 

[______________NAME OF SELLER________________]

 

By:_________________________________

 

Its:_________________________________

 

Date:_______________________________

 

 

Exhibit 18.a



ENVIRONMENTAL DISCLOSURES